DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 1 is indefinite and confusing as presently claimed. First the preamble is  claiming  “an article of manufacture”.  It is not clear as to why  applicant is not just claiming in the preamble what the invention actually is which is an article of apparel or a garment.  Also, in   claim 1, line 2, applicant then claims     “ a material”.  This is also not clear since the crux of the invention is not based on the 
Therefore, it is suggested that applicant claim the article as a garment in the preamble and directly claim the actual article structure itself and not as presently claimed that is not a direct route to wht the invention actually is. 
In claim 1, line 4, applicant is claiming that the shirt is configured to cover a “Substantial portion” of the wearer’s abdomen.  The term “Substantial” is not clear in that it is not clear as to what the metes and bounds of the term “Substantial” encompasses and as to what a “Substantial portion” of an abdomen  and back would be since the metes and bounds of the term is not clear.  Also in line 4, there is no antecedent basis for “The abdomen and back” and in line 5, “The upper    arms”  and in line 6, “the wearer’s chest” .    Also in line 13 applicant then claims “The front torso portion” and it is not clear if applicant is claiming the front torso portion of the  shirt or of the wearer.  
In line 12, there is no antecedent basis for “the back torso portion of a wearer” when it is of the shirt .   
Throughout the dependent claims, it needs to be clarified when    applicant is claiming the front torso portion of the wearer and that of the shirt as well as the back torso portion of the wearer or of the shirt.  This occurs at least in claims 2 and 4. At this time it is not clear.  In line 18, there is no antecedent basis for “the wearer’s abdomen” and in lines 20 and 21,  the outmost top edge”.   
Throughout the claims to correct the above,  “the” should be changed to - - a - - .
In claim 1, lines 26 and 27, applicant needs to ensure that the terms of “the wearer’s arms” and “the wearer’s underarms”  have the proper antecedent basis .  In claim 1, line 28, there   is not antecedent basis for “The wearer’s body”.
In claim 2, line 3, there is no antecedent basis for “the wearer’s abdomen”.   In claim 4, line   6, is another occurrence of the terms “front torso portion” and “back torso portion” and it is not clear if they are of the  article or of the wearer”. 


In claim 5, line   3 “position” should  be    changed to read  - - are positioned - - .
  In claim 5, lines 4- 5, there is no     antecedent basis for “the wearer’s shoulders”.    Also applicant is positively claiming the “front, top and back portions of the wearer’s shoulders” that are human body parts that are non-statutory subject matter.  Applicant can correct the claim by stating that the “non-slip material is configured to be positioned respectively at least partly along the front, top and back portions of the non-slip material…”.

In regard to claim 6 it is not entirely clear as  to where or what applicant is considering to be the “non-slip material”.  The specification refers to silicone strips throughout.  However, it is  not described with a reference number nad it is not clear as to where the  silicone material is in the figures that is being claimed. The claims, drawings and specification do not clearly line up with each other in regard to reference numbers and descriptive terms in the specification and then being shown in the drawings.  Applicant has used different terms for the same thing in the specification and claims. And has not clearly shown the terms and their components in the drawings using reference numbers that are the same in the figures and specification. Therefore it is not clear as to what applicant is claiming.  
Applicant needs to use the same terminology throughout the claims, specification as well as use the same reference numbers for each component in the specification and in the figures so that one of ordinary skill in the art as well as the Examiner,  can know and understand what component is what and where each component is located in the figures. 

Claims 10-20 are also replete with the same antecedent basis problems and use of terminology that is different than what has been disclosed in the specification.   
In claim 10, line 1, there is no antecedent basis for “The article of manufacture” and “The wearer” as well as “The shirt”.
In lines 3 and 4, there is no antecedent basis for “the substantial portion” and “the wearer’s abdomen” .  The term “substantial” is indefinite for the same reasons as outlined above in regard to claim 1.  There is no antecedent basis for “The wearer’s abdomen”      and “back” as previously discussed above. In line 4 there is no antecedent basis for ‘ The portion of the wearer’s upper arms” and ”The shirt”  and in line 5 for “the wearer’s chest and breasts”.  This claim incudes some of the same issues in regard to  the claiming of no n-statutory subject matter of human body parts as  discussed above in regard to claim 1. This can be corrected by inserting in line 3, after “The shirt”   by deleting “covers” and insert - - is configured to cover - -.  The same correction should be done in regard to cline 6. 
 Claims 10-11 should be reviewed to ensure that there is proper antecedent basis for each term, tht the terms used in the claims re the same as used in the specification so one can match up each term in the specification to further understand how to make and sue the invention. 

In claim 12, line 4, there is no antecedent basis for “the wearer’s abdomen and back” and “the wearer’s upper arms” and in line 5, “the wearer’s chest”.  
 In claim 12, line 15, “substantial portion” is not clear as discussed above in regard to claim 1.
In claim 12 line 19 there is no antecedent basis for “the wearer’s abdomen” and in line 20, “The outmost top edge” . 
Claim 14  is indefinite for the same reasons as claim 5.   
Claim 16 is unclear and indefinite for the same reasons as in claim 7 Claim 19 is indefinite  and unclear for the same reasons as in claim 1 above in regard to the term “substantial”  as well as the lack of antecedent basis for the same terms as in claim 1.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4 and 5  rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).      In claim 4 applicant is claiming the “top portion of the wearer’s shoulders” as well as in claim 5 of “the front, top and back portions of the wearer’s 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,10,11, 12,19 and 20    is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al (US 8256027 A1) in view of Huhn et al (US 4996723 A).

In regard to claims 1 and 12, Pedersen et al  discloses an article of manufacture   1 comprising:

a material  of a garment 1 in figure 1 configured to form a shirt  in figure 1 and  col. 3, lines 22- col. 4, 

line 52,  having a low cut front portion  26 in figure 1  extending beneath a wearer's breasts  col. 3, line 

34; , wherein the 

shirt 1 (all col. 3, line  28-39,  when 

worn by the wearer is configured to cover a substantial portion of the wearer’s abdomen ( as in col. 3, 

line 28-col. 34, line 52) and back  as in figure 2  and 

at least a portion of the wearer's upper arms 42a and 42b , and the material is configured to expose a 

substantial 

portion of the wearer’s chest including the wearer's breast(col. 3, line 34) , wherein the material 

comprises a torso 

portion   (at 11 in figure 1)  having an upper opening( 26 and 28)  and a lower opening 30  with hem 32 in figure 

1 and col. 3, line 22-55), a right arm portion (40a in figure 1)  extending from the torso 

Portion(20 at 20a) , and a left arm portion (40b       from 20 at 20b)    extending from the torso 

portion(20), wherein:

the torso portion(20 and 11)  comprises a front torso portion   10 and 11 configured to cover at least a 

portion of the front torso (at 10 and 11) portion of the wearer, and a back torso portion(not numbered 

in col. 4, line 4)  configured to 

cover at least a portion of the back torso portion of a wearer as in figure 2 ;

the front torso portion (10,11) extends from the upper opening(26,28) to the lower opening (30,32) of 

the torso portion (10,11), and a 

portion of the upper opening (26,28) and the front torso portion(10,11 in fig. 1)   is sized and shaped to 

not cover a substantial 



the upper 

opening (26,28) beneath the wearer’s breasts (at 28 in figure 1)to the lower opening(30,32 in figure 1) ;

the front torso portion(10,11)  is configured to sculpt the wearer's abdomen(at 60 as in col. ( col. 4, lines 

40-52), wherein the front torso portion and the outmost top edge of the front torso portion each 

comprise elastane;

-
a portion of the front torso(10,11 in figure 1)  portion adjacent to the outmost top edge of the front 


torso portion(at 26 in figure 1) underneath the breasts and the right arm portion  40a in figure 1 and the 

left arm portion 40b in figure 1  are configured to cover a portion of the wearer’s arms including the 

wearer’s underarms ( as in coll. 3,line 22-39) , wherein the right 

arm portion (40a)and the left arm (40b)  portion covering the wearer’s underarms( 48a and 48b in figure 

1)  comprises the mesh material( as in col. 3, lines 56- col. 4, line 2)configured to pull perspiration away 

from the wearer's body.


However, Pedersen does not   disclose the article that comprises a strip of material comprising a mesh 

material  at the outmost top edge  of the torso portion configured to pull 

perspiration away from the wearer's body.   Huhn et al discloses a    torso garment with an outmost top 

edge  that comprises a strip of material that is a mesh material that pulls perspiration  away from t he 

wearer’s body as claimed.   (See the area 20 in figure 1 that is mesh as in col. 1, line 56- col. 2, line 

2).

Accordingly it would have been obvious to one having ordinary skill in the art at the time the invention 

was made to modify the Pedersen garment with the teaching of Huhn to further include the mesh 

around the neckline to further allow for the cooling nad ventilation of the wearer’s  torso     when the 

garment is worn with an outer garment in order to provide support to a wearer’s breasts when  worn 

while          keeping them cool.

In regard to claim 10 Pedersen et al and Huhn et al discloses the inherent method of using the article of 

manufacture of claim 1 as discussed above and reference numbers  of Pedersen et al and Huhn et al as 

indicated and discussed  above included herein,  Pedersen inherently discloses in col. 4, lines 24-30) 

comprising the wearer putting on and wearing the shirt, 

such that:

the shirt 1 in figure 1 of Pedersen et al  covers the substantial portion of the wearer’s abdomen and 

back, and at least the portion of the wearer's upper arms, and the shirt does not cover the substantial 

portion of the wearer’s chest and breasts( all as discussed above in regard to claim  1 );

the front torso portion of the torso portion of the shirt covers at least the portion of the front torso 

portion of the wearer( all as discussed above in regard to claim  1 );

the portion of the front torso portion adjacent to the outmost top edge of the front torso portion 

positions underneath the wearer's breasts; ( all as discussed above in regard to claim  1 )

the back torso portion of the torso portion of the shirt covers at least the portion of the back torso 

portion of the wearer;  ( all as discussed above in regard to claim  1 )and

the right arm portion and the left arm portion cover the portion of the wearer’s arms including the 

wearer’s underarms, ( all as discussed above in regard to claim  1 ) whereby:

the front torso portion sculpts the wearer's abdomen; the mesh material of the strip of material of the 

portion of the front torso

portion adjacent to the outmost top edge of the front torso portion and positioned

underneath the wearer's breasts pulls perspiration away from the wearer’s body ( all as discussed above 

in regard to claim  1 ) ;

and  the mesh material of the right arm portion48 a in figure 1  and the left arm portion 48b as in figure 

1 of Pedersen et al  covering the wearer’s underarms pulls perspiration away from the wearer’s body; 

such that the shirt protects the wearer from perspiration at the wearer's underarms and under the 

wearer's breasts, and the shirt shapes the wearer's torso including the wearer's abdomen and lifts the 

wearer's breasts ( all as discussed above in regard to claim  1 ).

In regard to claims  11, 19 and 20  Pedersen et al discloses the  method of using the article of 

manufacture as claimed and further comprising the wearer putting on another article of clothing over 

the shirt such that the shirt is at least partially concealed under the other article of clothing as (See 

Pedersen et al col. 4 , lines 24-30).

Claims 4-6  and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al in view Huhn   as applied to claim 1  above, and further in view of  Hendricksen (US  2005/266770 A1) .
In regard to claim 4 Pedersen and Huhn disclose the  article of manufacture of claim 1.   However, 

Pedersen and  Huhn does not disclose the


non-slip material comprising a first piece and a second piece, wherein:

the non-slip material is configured such that the non-slip material causes a non- slip contact 

engagement between the shirt and the wearer;

the first piece and the second piece of the non-slip material extend respectively adjacent to the right 

arm portion and the left arm portion at least partly between the front torso portion and the back torso 

portion such that the first piece and the second piece of


the non-slip material position respectively at least partly along the top portion of the wearer's shoulders 

when the shirt is worn by the wearer; and

the first piece and the second piece of the non-slip material are sized and shaped such that the first 

piece and the second piece causes the non-slip contact engagement between the shirt and the wearer 

at least partly along the top portion of the wearer's shoulders when the shirt is worn by the wearer.

Henricksen discloses the shirt or top a s a brassiere with the non-slip portion 15 in figure 1  on the 

shoulder areas as claimed. Accordingly it would have been obvious to one having ordinary skill in the art 

at the time of the invention and in the art of garment manufacturing wherein all references included 

herein are in the art,  it would have been obvious to modify the  garment of Pedersen et al and Huhn to 

further include the silicone non-slip patches or portions on the inner side of the shoulder areas as 

claimed on the eft and right shoulder areas of the garment I n order to provide the portions to act in a 

non-slip fashion and not fall off of the shoulders of the wearer. 

In regard to claim 5 Pedersen, Huhn and Henricksen disclose the article of manufacture of claim 4, 


wherein:

the first piece and the second piece of the non-slip material  15 extend respectively such that the first 

piece  15 and the second piece 15  of the non-slip material in figure 1 are  positioned  respectively at 

least partly along the front, top, and back portions of the wearer's shoulders when the shirt is worn by 

the wearer at 15 as seen in figure 1 of Henricksen ; and

the first piece and the second piece of the non-slip material (each 15 in figure 1)  are sized and shaped 

such that the first 



at least partly along the front, top, and back portions of the wearer's shoulders when the shirt is worn 

by the wearer.

In regard to claim 6  Pedersen, Huhn and Henricksen disclose the article of manufacture of claim 4, 

wherein the non-slip  15 

of Henricksen material comprises silicone(See Henricksen para. (0006) 



In regard to claims 13 and 14  Pedersen and Huhn disclose the  article of manufacture of claim 12.   

However, Pedersen and  Huhn does not disclose the


article of manufacture  wherein the shirt 1 further comprises a non-slip material comprising a first piece 

and a second piece, wherein:

the non-slip material is configured such that the non-slip material causes a non- slip contact 

engagement between the shirt and the wearer.  Henricksen discloses 

the first piece and the second piece of the non-slip material (each 15- as previously discussed above) 

extend respectively adjacent to the right arm portion and the left arm portion at least partly between 

the front torso portion and the back torso portion such that the first piece and the second piece of the 

non-slip material position respectively at least partly along the top portion of the wearer's shoulders 

when the shirt is worn by the wearer;  and


the first piece and the second piece of the non-slip material are sized and shaped such that the first 

piece and the second piece causes the non-slip contact engagement between the shirt and the wearer 

at least partly along the top portion of the wearer's shoulders when the shirt is worn by the wearer.



claimed.  Henricksen discloses the first piece and the second piece of the non-slip material  15  in figure 

1 as previously discussed above , that extend respectively such that the first piece and the second piece 

of the non-slip material (each 15) position respectively at least partly along the front, top, and back 

portions of the wearer's shoulders when the Shirt 1 is worn by the wearer; and

the first piece and the second piece of the non-slip material are sized and shaped such that the first 

piece and the second piece causes the non-slip contact engagement between the shirt and the wearer 

at least partly along the front, top, and back portions of the wearer's shoulders when the shirt is worn 

by the wearer as discussed above in regard to claim 4 and 5.

Claim 15 is rejected in the same fashion as      claim 6 as discussed above.








Claims 2, 3 , 7-9 ,16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

None of the cited references alone or in combination disclose the article of manufacture of claim 2 wherein the front torso portion comprises at least a front overlay layer and a front underlining layer 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984.  The examiner can normally be reached on MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GLORIA M HALE/Primary Examiner, Art Unit 3732